Citation Nr: 1744755	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  10-49 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include a secondary to a service-connected left knee injury.

2. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee, based on limitation of motion.

3. Entitlement to an evaluation in excess of 20 percent for residuals of a left knee injury with instability and history of arthroscopic surgery times four.


REPRESENTATION

Veteran represented by: 	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to October 1986. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the matter has since been transferred to the RO in Pittsburgh, Pennsylvania. 

In July 2015, the Board remanded this matter for further development.  The case was returned to the Board in August 2016, at which time the Board adjudicated the Veteran's claims of entitlement to service connection for a lumbar spine disorder, a right lower extremity neurological disability, and a right knee disorder and remanded the instant claims for additional development.  
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  A right hip disorder was not manifest in active service and is not otherwise etiologically related to such service and is not caused or aggravated by service-connected left knee injury.

2.  The Veteran does not have severe instability of the left knee.

3.  At worst, the Veteran's left knee was limited to range of motion from 10 to 80 degrees.

4.  At worst, the Veteran's left knee was limited to 10 degrees of extension. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met. 38 C.F.R. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee based on limitation of motion have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

3.  The criteria for an evaluation in excess of 20 percent for residuals of a left knee injury with instability and history of arthroscopic surgery times four have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5299-5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection and appropriate evaluations, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, provide an adequate basis for the diagnosis and opinions rendered, and an adequate discussion of the symptoms as they relate to the schedular criteria. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in July 2015 and August 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service connection claim

The Veteran contends that he has a right hip disorder that is due to service or secondary to his service-connected left knee pathology.  As the preponderance of the probative evidence is against his claim, the Veteran's claim is denied.  

Service treatment records show no complaints, treatment, or diagnosis of a right hip disorder in service.  

An August 2008 electroneuromyography report noted that the Veteran's clinical history was consistent with a right lateral femoral cutaneous mononeuropathy and bilateral lateral femoral cutaneous responses were absent on the present study.  Findings were thought consistent with meralgia paresthetica.

The Veteran underwent a VA examination in September 2009.  He reported pain in his right hip, on and off with burning sensation, since service.  The examiner noted that his symptoms suggest a "lateral femoral cutaneous neuropathy."  There was no history of injury to the right hip.  An x-ray of his right hip was normal.  The examiner diagnosed "right hip sprain. Pain and limitation of motion" and right lateral femoral cutaneous neuropathy. 

The Veteran was afforded a VA examination for a right hip disability in August 2015.  The examiner reviewed the claims filed and examined the Veteran and opined that the Veteran does not have a current diagnosis associated with right hip pain and burning of the right thigh. Specifically, the examiner stated that

The Veteran has pain in his right hip; however, he does not have a right hip diagnosis on this medical examination of 8/25/2015. The veteran's right hip x-ray is negative and there is no diagnosis of a chronic right hip condition on review of the Veteran's Erie CPRS medical record. Thus, a medical opinion regarding a right hip condition will not be given on this medical examination.  

The Veteran's diagnosis of right meralgia paresthetica which is addressed in the DBQ Nerve clinically is at least as likely explains the Veteran's clinical symptoms of his right hip/thigh condition on this medical examination. Thus, a medical opinion has already been given for the Veteran's right sided lateral cutaneous mononeuropathy.

In August 2016, the Board issued a decision in which it denied service connection for a right lateral femoral cutaneous neuropathy.  The Board also remanded the Veteran's claim of service connection for a right hip disorder for additional development. 

An addendum VA opinion was obtained in January 2017.  The examiner opined that the Veteran's right hip disability (meralgia paresthetica [MP], NOT a true bony hip joint condition) was less likely than not incurred in or caused by service or secondary to his service-connected bilateral knee disorders.  As a rationale for this opinion, the examiner stated as follows:

As noted before there currently is NOT a hip condition or diagnosis. His previous diagnosis of hip strain in 2009 appears to have resolved. This hip strain too, is less likely to be SC or secondary to his SC knee conditions as well. The strain apparently was a self-limited condition around 2009 and has not become chronic and persistent. There was no note of any hip problem during service either. His current MP diagnosis (affecting the right hip area, but is really a peripheral nerve condition), also is less likely than not SC or secondary to his SC knee conditions. See the very good peripheral nerve DBQ from the 2015 exam. As noted in the 2015 examination, the most likely cause of his MP is his obesity. Also he has diabetes mellitus which is a risk factor. In addition it appears that the MP symptoms began while doing lower back treatments in 2008 or 2009. Possibly there could have been some nerve irritation because of those treatments which started the symptoms in the right thigh. So in short, there is no adequate evidence that the veteran's current or former (strain) right hip condition and MP are due to service or have been aggravated by SC conditions (the knees).

The Board has carefully reviewed the evidence and has considered that the Veteran is competent to report hip symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). The Board points out, however, that neither the Veteran nor the clinical evidence identifies any acceptable evidence, medical or otherwise, that tends to show current disease or disability in this regard.  Although there was a finding of hip strain in 2009, the January 2017 VA examiner opined that it was a limited diagnosis that did not become chronic.  Moreover, the examiner opined that the limited diagnosis of hip strain was not caused by service or secondary to his service-connected disorders.  

The evidence reflects that no additional chronic hip disorder was found on VA examinations, nor does the record otherwise indicate a diagnosis or disability of the hips. The Board points out that a key element in establishing service connection is showing that the Veteran currently has a diagnosis of the disability for which service connection is sought. See 38 C.F.R. § 3.304. Although the Veteran has presented a claim, there is no finding of any right hip condition except by his own report. Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent. 38 C.F.R. § 3.304. In this respect, a clinical professional has the greater skill. The Veteran's account that he has a right hip disorder is not competent evidence to establish a lay nexus to service. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331. 

Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability. The Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty. The record reflects that the Veteran has reported complaints of hip symptomatology but no diagnosis or disability has been established. The Court has held that a symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability. See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001). In this regard, the Board observes that no identifiable chronic disorder of the right hip has been demonstrated since the inception of the claim to show that the Veteran has a disability for which service connection may be granted.  As otherwise noted the MP is unrelated to service or service connected disability.

Additionally, as the record does not contain any evidence of a current right hip condition, it is unnecessary to discuss whether a hip disorder might be secondary to any disability on a secondary basis. Therefore, the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hip disability. There is no doubt to be resolved in the Veteran's favor and the benefit sought is denied. 38 U.S.C.A. § 5107 (b).
 
Increased rating claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the rating schedule is to also recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59.

The Veteran is presently assigned a 10 percent rating based on limitation of motion under Diagnostic Code 5010, and a 20 percent rating under Diagnostic Code 5299-5257 based on instability.

Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003. See 38 C.F.R. § 4.71a. Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved. When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a 10 percent (compensable) rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating when flexion is limited to 15 degrees.  

Diagnostic Code 5261 (limitation of extension of the leg) provides a 10 percent (compensable) rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees, a 40 percent rating when extension is limited 30 degrees, and a 50 percent rating, the maximum available, when extension is limited to 45 degrees. 

For VA compensation purposes, normal range of motion for the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2016). Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply. DeLuca, supra. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2016).

A June 2009 treatment record showed the Veteran experienced pain and gait disturbance due to his left knee disorder.  He wore a brace.  

The Veteran was afforded a VA examination of his left knee in September 2009.  He reported symptoms of pain, morning stiffness, and weakness.  There was no evidence of swelling, heat, redness, drainage, or locking.  The Veteran stated that he has flare-ups after extensive use but has not missed any work due to his disabilities.  He has a history of four arthroscopic surgeries to his left knee but there was no evidence of inflammatory arthritis of constitutional symptoms, or periods of incapacitation in the prior year.  The Veteran's left knee disorder affects his functional impairment causing difficulty walking, squatting, kneeling, running, lifting, and driving for prolonged periods.  

Range of motion of his left knee was from 0 to 110 degrees.  There was tenderness in the medial joint line.  Anterior drawer sign was +1 and Lachman's test was negative.  His left knee was stable to valgus and varus stress procedures.  He had minimal crepitus with no warmth, effusion, and erythema.  Strength was 4 out of 5.  After repetitive action, pain increased.  The examiner diagnosed status post left knee 4 arthroscopic surgeries with chronic pain and limitation of motion.  Previous x-rays showed degenerative joint disease, mild.  

An August 2010 treatment record showed the Veteran was noted to have chronic left knee pain and chronic left knee instability.  He was issued bilateral knee braces. 

In an August 2014 treatment record, the Veteran reported swelling in the left knee, which may have been due to a recent minor injury.  He was unable to wear a brace.   

The Veteran was afforded a VA examination in August 2015.  The examiner noted diagnoses of left knee anterior cruciate ligament tear and left knee joint osteoarthritis.  The Veteran reported symptoms of chronic pain at a level ten out of ten and describes the pain as a continuous throbbing pain.  He had difficulty getting out of a chair and the pain increases from walking.  He stated that he could not stand more than five minutes and could not squat.  The Veteran uses a left knee brace constantly for stability.  He reported that his knee had only given out a couple times with the brace, but if he works the day shift, his left knee gives out twenty to thirty times.  

Range of motion testing of the left knee showed extension to 0 and flexion to 90 degrees.  Pain was noted but it did not contribute to functional loss.  He had pain to palpation over the distal region of the joint line in the medial and lateral positions, but there was no pain over the patella and no swelling.  The examiner noted objective evidence of crepitus of the left knee.  The Veteran was able to perform repetitive use testing, after which his range of motion was additionally limited to 80 degrees of flexion.  As the Veteran was not being examined during a flare-up, the examiner declined to offer an opinion as to any additional limitations the Veteran encounters as a result of flare-ups.  Muscle strength testing of the left knee was normal with no atrophy.  Joint stability testing showed the Veteran had slight instability of the left knee.  The examiner noted there were no other tibial or fibular impairments or meniscus conditions. 

The examiner opined that the Veteran's knee disorder causes functional limitations in that the Veteran can only walk approximately 100 feet and stand for five minutes until the pain in his left knee increased.  The Veteran has pain getting in and out of chairs, but he can sit for his eight hour shift at work and is capable of sedentary employment.  

At a VA examination in January 2017, the Veteran reported constant pain, mild swelling, giving way, and crepitus but denied locking.  Aggravating factors were bending, kneeling, squatting, cold, damp weather, increased use, fixed position, lifting and carrying, going up steps, and twisting.  Range of motion of the left knee was from 10 to 85 degrees.  The examiner noted that there was some limitation to flexion due to the Veteran's morbid obesity blocking the flexion against the posterior thigh.  The Veteran had pain with weight bearing and there was objective evidence of pain on palpation along the anterior medial knee and both medial and lateral joint lines.  There was also evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  Muscle strength was normal with no atrophy.  Joint stability testing showed no instability but recurrent effusion and mild swelling was noted.  There were no additional tibial, fibular, or meniscal impairments noted.  The Veteran uses a brace constantly and a cane occasionally for ambulation.  Regarding functional impairment and effect on employment, the examiner opined:

The veteran is currently unemployed since Sept 2016. He had been working as a night guard for the last 29 years. He reports he could do his required work duties with the knee conditions. His work was mostly sedentary with some mild walking at times. He likely could not maintain a moderate to heavy physical job due to the knee conditions. Daily activities are affected by the knees. He is sometimes awakened from sleep due to the knees. He can do self-care, some short shopping trips and driving up to 30 mins. He can do light chores but will take rest breaks to get off his feet. He does limited heavy chores only. He does some exercising with walking, a stationary bike and a glider-type exercise.   

After review of the pertinent evidence of record as noted above, the Board finds the most probative evidence of record shows that the Veteran is not entitled to ratings in excess of those currently assigned.  

Regarding the Veteran's instability of his right knee, he is presently assigned a 20 percent rating.  To warrant a higher 30 percent rating, the evidence would need to show severe instability.  The Board notes that the Veteran has reported instability throughout the entire period on appeal and has been prescribed a brace for his left knee.  However, upon joint stability tests at the VA examinations in 2009, 2015, and 2017, the objective results, at worst, show mild instability.  Therefore, entitlement to a 30 percent rating based on severe instability has not been shown.

Regarding the Veteran's rating based on arthritis and limitation of motion, the Board finds that the evidence does not support a rating in excess of the 10 percent presently assigned.  The Veteran has evidence of arthritis upon x-ray and has warranted a 10 percent rating throughout the period on appeal.  At worst, the Veteran's flexion was limited to 80 degrees. To warrant a higher rating based on limitation of flexion, the Veteran's flexion would need to be limited to 45 degrees.  As there is no evidence of this degree of limitation, a higher rating is not warranted under Diagnostic Code 5260.  

The Board notes that at the January 2017 VA examination, the Veteran's extension of the left knee was shown to be limited to 10 degrees.  Pursuant to Diagnostic Code 5261, this warrants a 10 percent rating.  However, because the Veteran is presently rated under a diagnostic code that contemplated limitation of motion of the left knee for his degenerative arthritis, a separate rating under Diagnostic Code 5261, which pertains to limitation of motion (extension), was not appropriate. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016). Such action would amount to impermissible pyramiding. 38 C.F.R. § 4.14 (2016).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. Diagnostic Code 5010 addresses arthritis due to trauma, while Diagnostic Code 5261 addresses limitation of extension of the knee. Therefore, the Board finds that the Veteran's 10 percent rating is appropriate under Diagnostic Code 5010-5261.  

It is clear from the Veteran's competent, credible description of his symptoms that there is limited painful motion and instability.  The Veteran is currently in receipt of 10 and 20 percent ratings to compensate for those symptoms.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment. Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40 (2016).

The medical evidence of record does not support a finding that the Veteran has functional loss in his knees due to his disabilities such that higher ratings are warranted.  His VA examinations, VA medical records, and private records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal. The Veteran reported in several statements that his knee is worse with prolonged standing, sitting, or walking. However, at the VA examinations, the examiners noted the Veteran's knees were not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

As such, evaluations in excess of those currently assigned are not warranted at any time during the appeal period based on limitation of motion.

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's bilateral knee disabilities.  Other diagnostic codes that can provide compensable ratings relating to the knees are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a. However, separate or increased ratings in accordance with these Diagnostic Codes are not warranted. The Veteran was not found to have any ankylosis, impairment of the tibia or fibula, or meniscus disorders.  

The Board has considered whether the benefit of the doubt rule applies to this appeal. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). However, a preponderance of the evidence is against increased evaluations in excess of those presently assigned at any point during the appeal period; thus, this rule does not apply and the claims must be denied.


ORDER

Service connection for a right hip disorder is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the left knee based on limitation of motion is denied.

An evaluation in excess of 20 percent for residuals of a left knee injury with instability and history of arthroscopic surgery times four is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


